GUARANTY AGREEMENT



 

WHEREAS, the execution of this Guaranty Agreement is a condition to REGIONS BANK
(F/K/A UNION BANK PLANTERS, N.A.) ("Lender") making certain loans to GEOSPACE
TECHNOLOGIES, LP, a Texas limited partnership ("Geospace"), OYO INSTRUMENTS, LP,
a Texas limited partnership ("Instruments"), GEOSPACE ENGINEERING RESOURCES
INTERNATIONAL, LP, a Texas limited partnership ("Engineering"), CONCORD
TECHNOLOGIES, LP, a Texas limited partnership ("Concord"), and OYOG OPERATIONS,
LP, a Texas limited partnership ("Operations" and together with Geospace,
Instruments, Engineering and Concord, collectively hereinafter referred to as
the "Borrowers"), pursuant to that certain Loan Agreement dated as of November
22, 2004, between Borrowers and Lender, as amended by First Amendment to Loan
Agreement dated as of September 19, 2005, Second Amendment to Loan Agreement
dated as of June 16, 2006 and Third Amendment to Loan Agreement dated as of
January 10, 2007 (such Loan Agreement as amended and as it may hereafter be
further amended or modified from time to time, is hereinafter referred to as the
"Loan Agreement");



NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the undersigned, OYO GEOSPACE CORPORATION, a Delaware
corporation (the "Guarantor"), hereby irrevocably and unconditionally guarantees
to Lender the full and prompt payment and performance of the Guaranteed
Indebtedness (hereinafter defined). This Guaranty Agreement shall be upon the
following terms:



The term "Guaranteed Indebtedness", as used herein means all of the
"Obligations", as defined in the Loan Agreement. The term "Guaranteed
Indebtedness" shall include any and all post-petition interest and expenses
(including attorneys' fees) whether or not allowed under any bankruptcy,
insolvency, or other similar law. As of the date of this Guaranty Agreement, the
Obligations include, but are not limited to the indebtedness evidenced by (a)
that certain promissory note in the original principal amount of $25,000,000.00,
dated as of January 10, 2007, executed by Borrowers and payable to the order of
Lender, and (b) all renewals, extensions, amendments, increases, decreases or
other modifications of any of the foregoing and all promissory notes given in
renewal, extension, amendment, increase, decrease or other modification thereof.



This instrument shall be an absolute, continuing, irrevocable, and unconditional
guaranty of payment and performance, and not a guaranty of collection, and
Guarantor shall remain liable on its obligations hereunder until the payment and
performance in full of the Guaranteed Indebtedness. No set-off, counterclaim,
recoupment, reduction, or diminution of any obligation, or any defense of any
kind or nature (other than actual payment) which any Borrower may have against
Lender or any other party, or which Guarantor may have against any Borrower,
Lender, or any other party, shall be available to, or shall be asserted by,
Guarantor against Lender or any subsequent holder of the Guaranteed Indebtedness
or any part thereof or against payment of the Guaranteed Indebtedness or any
part thereof.



If Guarantor becomes liable for any indebtedness owing by Borrowers to Lender by
endorsement or otherwise, other than under this Guaranty Agreement, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may ever have against Guarantor. The exercise by Lender of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.



In the event of default by any Borrower in payment or performance of the
Guaranteed Indebtedness, or any part thereof, when such Guaranteed Indebtedness
becomes due, whether by its terms, by acceleration, or otherwise, Guarantor
shall promptly pay the amount due thereon to Lender without notice or demand in
lawful currency of the United States of America and it shall not be necessary
for Lender, in order to enforce such payment by Guarantor, first to institute
suit or exhaust its remedies against any Borrower or others liable on such
Guaranteed Indebtedness, or to enforce any rights against any collateral which
shall ever have been given to secure such Guaranteed Indebtedness. Until the
Guaranteed Indebtedness is paid in full and a period of ninety (90) days has
passed following such payment, Guarantor waives any and all rights it may now or
hereafter have under any agreement or at law or in equity (including, without
limitation, any law subrogating the Guarantor to the rights of Lender) to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from any Borrower or any other party liable for payment of any or
all of the Guaranteed Indebtedness for any payment made by Guarantor under or in
connection with this Guaranty Agreement or otherwise.



If acceleration of the time for payment of any amount payable by any Borrower
under the Guaranteed Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of the Guaranteed Indebtedness shall nonetheless be
payable by Guarantor hereunder forthwith on demand by Lender.



Guarantor hereby agrees that its obligations under this Guaranty Agreement shall
not be released, discharged, diminished, impaired, reduced, or affected for any
reason or by the occurrence of any event, including, without limitation, one or
more of the following events, whether or not with notice to or the consent of
Guarantor: (a) the taking or accepting of collateral as security for any or all
of the Guaranteed Indebtedness or the release, surrender, exchange, or
subordination of any collateral now or hereafter securing any or all of the
Guaranteed Indebtedness; (b) any partial release of the liability of Guarantor
hereunder, or the full or partial release of any other guarantor from liability
for any or all of the Guaranteed Indebtedness; (c) any disability of any
Borrower, or the dissolution, insolvency, or bankruptcy of any Borrower,
Guarantor, or any other party at any time liable for the payment of any or all
of the Guaranteed Indebtedness; (d) any renewal, extension, modification,
waiver, amendment, or rearrangement of any or all of the Guaranteed Indebtedness
or any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (e) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
Lender to any Borrower, Guarantor, or any other party ever liable for any or all
of the Guaranteed Indebtedness; (f) any neglect, delay, omission, failure, or
refusal of Lender to take or prosecute any action for the collection of any of
the Guaranteed Indebtedness or to foreclose or take or prosecute any action in
connection with any instrument, document, or agreement evidencing, securing, or
otherwise relating to any or all of the Guaranteed Indebtedness; (g) the
unenforceability or invalidity of any or all of the Guaranteed Indebtedness or
of any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (h) any payment by any
Borrower or any other party to Lender is held to constitute a preference under
applicable bankruptcy or insolvency law or if for any other reason Lender is
required to refund any payment or pay the amount thereof to someone else; (i)
the settlement or compromise of any of the Guaranteed Indebtedness; (j) the
non-perfection of any security interest or lien securing any or all of the
Guaranteed Indebtedness; (k) any impairment of any collateral securing any or
all of the Guaranteed Indebtedness; (l) the failure of Lender to sell any
collateral securing any or all of the Guaranteed Indebtedness in a commercially
reasonable manner or as otherwise required by law; (m) any change in the
existence, structure, or ownership of any Borrower; or (n) any other
circumstance (other than actual payment) which might otherwise constitute a
defense available to, or discharge of, any Borrower or Guarantor.



Guarantor represents and warrants to Lender as follows:



Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of the state of its incorporation, is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure to so qualify might reasonably be
expected to have a material adverse effect on its business, financial condition,
or operations.



Guarantor has the corporate power, authority and legal right to execute,
deliver, and perform its obligations under this Guaranty Agreement and this
Guaranty Agreement constitutes the legal, valid, and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its respective
terms, except as limited by (i) bankruptcy, insolvency, or other laws of general
application relating to the enforcement of creditor's rights and (ii) by general
principles of equity.



The execution, delivery, and performance by Guarantor of this Guaranty Agreement
have been duly authorized by all requisite action on the part of Guarantor and
do not and will not violate or conflict with the certificate of incorporation or
bylaws of Guarantor or any law, rule, or regulation or any order, writ,
injunction or decree of any court, governmental authority or agency, or
arbitrator and do not and will not conflict with, result in a breach of, or
constitute a default under, or result in the imposition of any lien upon any
assets of Guarantor pursuant to the provisions of any indenture, mortgage, deed
of trust, security agreement, franchise, permit, license, or other instrument or
agreement to which Guarantor or its properties is bound.



No authorization, approval, or consent of, and no filing or registration with,
any court, governmental authority, or third party is necessary for the
execution, delivery or performance by Guarantor of this Guaranty Agreement or
the validity or enforceability thereof.



The value of the consideration received and to be received by Guarantor as a
result of Borrowers and Lender entering into the Loan Agreement and Guarantor
executing and delivering this Guaranty Agreement is reasonably worth at least as
much as the liability and obligation of Guarantor hereunder, and such liability
and obligation and the Loan Agreement have benefitted and may reasonably be
expected to benefit Guarantor directly or indirectly.



Guarantor is not insolvent, Guarantor's assets exceed its liabilities, and
Guarantor will not be rendered insolvent by the execution and performance of
this Agreement and the Loan Documents.



Guarantor covenants and agrees that, as long as the Guaranteed Indebtedness or
any part thereof is outstanding or Lender has any commitment under the Loan
Agreement:



Guarantor will comply with all of the covenants contained in the Loan Agreement
with which Borrowers agree in the Loan Agreement to cause Guarantor to comply as
if Guarantor were a party to the Loan Agreement, and all of such covenants are
incorporated herein by reference as if set forth herein in full.



Guarantor will furnish promptly to Lender written notice of the occurrence of
any default under this Guaranty Agreement or an Event of Default under the Loan
Agreement of which Guarantor has knowledge.



Guarantor will furnish promptly to Lender such additional information concerning
Guarantor as Lender may reasonably request.



Upon the occurrence of an Event of Default (as defined in the Loan Agreement)
Lender shall have the right to set off and apply against this Guaranty Agreement
or the Guaranteed Indebtedness or both, at any time and without notice to
Guarantor, any and all deposits (general or special, time or demand, provisional
or final) or other sums at any time credited by or owing from Lender to
Guarantor whether or not the Guaranteed Indebtedness is then due and
irrespective of whether or not Lender shall have made any demand under this
Guaranty Agreement. In addition to Lender's right of setoff and as further
security for this Guaranty Agreement and the Guaranteed Indebtedness, Guarantor
hereby grants Lender a security interest in all deposits (general or special,
time or demand, provisional or final) and all other accounts of Guarantor now or
hereafter on deposit with or held by Lender and all other sums at any time
credited by or owing from Lender to Guarantor. The rights and remedies of Lender
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which Lender may have.



Guarantor hereby agrees that the Subordinated Indebtedness (as hereinafter
defined) shall be subordinate and junior in right of payment to the prior
payment in full of all Guaranteed Indebtedness, and Guarantor hereby assigns the
Subordinated Indebtedness to Lender as security for the Guaranteed Indebtedness.
If any sums shall be paid to Guarantor by any Borrower or any other person or
entity on account of the Subordinated Indebtedness, such sums shall be held in
trust by Guarantor for the benefit of Lender and shall forthwith be paid to
Lender without affecting the liability of Guarantor under this Guaranty
Agreement. For purposes of this Guaranty Agreement, the term "Subordinated
Indebtedness" means all indebtedness, liabilities, and obligations of any
Borrower to Guarantor, whether such indebtedness, liabilities, and obligations
now exist or are hereafter incurred or arise, or whether the obligations of any
Borrower thereon are direct, indirect, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of the person or persons in
whose favor such indebtedness, obligations, or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by Guarantor.



No amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by the Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by Lender. No failure on the part of
Lender to exercise, and no delay in exercising, any right, power, or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power, or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.



This Guaranty Agreement is for the benefit of Lender and its successors and
assigns, and in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty Agreement is binding not only on Guarantor, but on Guarantor's
successors and assigns.



Guarantor recognizes that Lender is relying upon this Guaranty Agreement and the
undertakings of Guarantor hereunder in making extensions of credit to Borrowers
under the Loan Agreement and further recognizes that the execution and delivery
of this Guaranty Agreement is a material inducement to Lender in entering into
the Loan Agreement. Guarantor hereby acknowledges that there are no conditions
to the full effectiveness of this Guaranty Agreement.



This Guaranty Agreement is executed and delivered as an incident to a lending
transaction negotiated, consummated, and performable in Harris County, Texas,
and shall be governed by and construed in accordance with the laws of the State
of Texas. Any action or proceeding against Guarantor under or in connection with
this Guaranty Agreement may be brought in any state or federal court in Harris
County, Texas, and Guarantor hereby irrevocably submits to the nonexclusive
jurisdiction of such courts, and waives any objection it may now or hereafter
have as to the venue of any such action or proceeding brought in such court.
Guarantor agrees that service of process upon it may be made by certified or
registered mail, return receipt requested, at its address specified in the Loan
Agreement. Nothing herein shall affect the right of Lender to serve process in
any other matter permitted by law or shall limit the right of Lender to bring
any action or proceeding against Guarantor or with respect to any of Guarantor's
property in courts in other jurisdictions. Any action or proceeding by Guarantor
against Lender shall be brought only in a court located in Harris County, Texas.



Guarantor shall pay on demand all reasonable attorneys' fees and all other costs
and expenses reasonably incurred by Lender in connection with the preparation,
administration, enforcement, or collection of this Guaranty Agreement.



Guarantor hereby waives promptness, diligence, notice of any default under the
Guaranteed Indebtedness, demand of payment, notice of acceptance of this
Guaranty Agreement, presentment, notice of protest, notice of dishonor, notice
of the incurring by any Borrower of additional indebtedness, and all other
notices and demands with respect to the Guaranteed Indebtedness and this
Guaranty Agreement.



The Loan Agreement, and all of the terms thereof, are incorporated herein by
reference, the same as if stated verbatim herein, and Guarantor agrees that
Lender may exercise any and all rights granted to it under the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement) without
affecting the validity or enforceability of this Guaranty Agreement. Any notices
given hereunder shall be given in the manner provided by and to the addresses
set forth in the Loan Agreement.



Guarantor hereby represents and warrants to Lender that Guarantor has adequate
means to obtain from Borrowers on a continuing basis information concerning the
financial condition and assets of Borrowers and that Guarantor is not relying
upon Lender to provide (and Lender shall have no duty to provide) any such
information to Guarantor either now or in the future.



THIS GUARANTY AGREEMENT REPRESENTS THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND
LENDER WITH RESPECT TO GUARANTOR'S GUARANTY OF THE GUARANTEED INDEBTEDNESS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
THIS GUARANTY AGREEMENT MAY NOT BE AMENDED EXCEPT IN WRITING BY GUARANTOR AND
LENDER.



 

DATED AND EXECUTED as of January 10, 2007.



 

GUARANTOR

:





OYO GEOSPACE CORPORATION



 

By:

Thomas T. McEntire

Chief Financial Officer

